Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 14-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US20110203710A1 to Hinojosa et al. (hereinafter, Hinojosa) in view of Wilburn, David K. “A Temperature Study of Pneumatic Tires During Highway Operation.” No. TACOM-TR-11716. Army Tank-Automotive Command Warren MI, December 1972 (hereinafter, Wilburn), which was cited by applicant.
Regarding claim 1, Hinojosa discloses a system, comprising: a rotatable component configured to rotate; a piezoelectric transducer disposed along a circumference of the rotatable component, wherein the piezoelectric transducer is configured to generate a voltage based on a mechanical deformation of the piezoelectric transducer; wherein the piezoelectric transducer transforms the mechanical deformation into the voltage and at least one processor in communication with the piezoelectric transducer {Hinojosa: the pressure sensor mounted on a wheel rim [rotatable component] associated with a tire for detecting a tire pressure [abstract] / the tire pressure sensor 120 detects the tire pressure [the piezoelectric transducer is configured to generate a voltage by transforming the mechanical deformation by tire pressure into voltage] and transmits a signal that indicates the tire pressure to the control unit 140 (processor in communication with the piezoelectric transducer), the pressure sensor 120 may possess a piezoelectric sensor that generates an output voltage based on a magnitude of the tire pressure (air pressure in the tire causes mechanical deformation of the piezoelectric transducer of the pressure sensor)(paragraph [0019]) / the pressure sensor 120 can be located in proximity to vehicle tire 110 in order to sense air pressure in the tire 110 (disposed along a circumference of the rotatable component)(Fig. 2, paragraph [0022])}. 
at least one processor that can be configured to perform computation. Configuring the at least one processor of Hinojosa’s control unit 140 to determine a temperature value based on the voltage with Wilburn’s relationship between tire pressure and tire temperature is in the knowledge generally available to one of ordinary skill in the art. 
Hinojosa further discloses: wherein the rotatable component is coupled to a tire and the piezoelectric transducer is configured to capture a kinetic energy in response to a compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates {Hinojosa, paragraph [0019]: the pressure sensor 120 may possess a piezoelectric sensor [the piezoelectric transducer] that generates an output voltage based on a magnitude of the tire pressure depending upon design considerations}. Figs. 1, 2 of Hinojosa are repeated below.
It is noted that given the position of the piezoelectric transducer of Hinojosa, capturing a kinetic energy with the piezoelectric transducer of Hinojosa in response to a compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates, that is, to utilize the deformation of the portion of the tire on which the piezoelectric 

    PNG
    media_image1.png
    2657
    1741
    media_image1.png
    Greyscale


Regarding claim 2, which depends from claim 1, Hinojosa further discloses that the pressure value is associated with a flexible sidewall of the tire that contacts the piezoelectric transducer {Hinojosa: the pressure sensor 120 contacts the sidewall of the tire (fig. 2, paragraph [0022])}. Wilburn discloses that the tire temperature is related to the tire pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor of Hinojosa with the described invention of Hinojosa in view of Wilburn in order to measure the temperature of a sidewall of a tire. 
Regarding claim 3, which depends from claim 1, Hinojosa further discloses:
wherein the piezoelectric transducer is positioned between a bead area of the tire and the rotatable component, and wherein the piezoelectric transducer is configured to generate the voltage in response to a compressive force on the bead area as the rotatable component rotates {Hinojosa, fig. 2, paragraph [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piezoelectric transducer of Hinojosa with the described invention of Hinojosa in view of Wilburn in order to generate electricity using the deformation of the bead area of the tire.
a voltage sensor in communication with the piezoelectric transducer, the voltage sensor configured to determine a voltage value of the voltage, wherein the at least one processor is configured to determine the temperature value based on the voltage value {Hinojosa: the pressure sensor 120 possesses a piezoelectric sensor that generates an output voltage based on a magnitude of the tire pressure (it is implied that a voltage sensor is in communication with the piezoelectric transducer and the voltage sensor is configured to determine an offload voltage value of the offload voltage,) paragraph [0019]}. Hinojosa in view of Wilburn teaches that processor is configured to determine the temperature value based on the offload voltage value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the output voltage generation feature of Hinojosa with the described invention of Hinojosa in view of Wilburn in order to obtain the output of the piezoelectric transduce in electric voltage. 
Regarding claim 7, which depends from claim 6, Hinojosa further discloses: the rotatable component comprises a rim on which the tire is mounted, and wherein the piezoelectric transducer is fixed to the rim and is connected with the voltage sensor via a conductive line {Hinojosa: the pressure sensor 120 possesses a piezoelectric sensor that generates an output voltage based on a magnitude of the tire pressure (it is implied that a piezoelectric sensor connected with the voltage sensor via a conductive line)(paragraph [0019]); the pressure sensor 120 can be located in proximity to vehicle tire 110 in order to sense air pressure in the tire 110 (the piezoelectric transducer is located along the outer facing surface)(Fig. 2, paragraph [0022])}. 

Regarding claim 8, which depends from claim 1, Hinojosa further discloses: the tire when inflated is configured to transfer force to the rotatable component resulting from the compressive force acting on the portion of the tire making contact with a road, wherein the piezoelectric transducer is configured to mechanically deform in response to the compressive force acting on the portion of the tire making contact with the road as the rotatable component rotates {Hinojosa: the pressure sensor includes piezoelectric transducer that is mechanically deformed by the force transferred from the tire (fig. 2, paragraphs [0022], [0024])(it is in the knowledge generally available to one of ordinary skill in the art that compressive force acting on a portion of an inflated tire making contact with a road is transferred to the rotatable component and to the piezoelectric transducer)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure sensor, which responses to compressive force acting on the tire, of Hinojosa with the described invention of Hinojosa in view of Wilburn in order to measure the mechanical force from the tire. 
Regarding claim 9, Hinojosa in view of Wilburn discloses: 
determining a starting temperature; rotating a rotatable component at the starting temperature; determining a starting voltage value from a piezoelectric transducer disposed along a circumference of the rotatable component, wherein the piezoelectric transducer is configured to generate a voltage based on a mechanical deformation of the piezoelectric transducer, wherein the piezoelectric transducer transforms the mechanical deformation into the voltage {Hinojosa, fig. 2, paragraphs [0019], [0022]}, 
wherein the rotatable component is coupled to a tire and the piezoelectric transducer is configured to capture a kinetic energy in response to a compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates {Hinojosa, fig. 2, paragraph [0019]}; 
determining an operational voltage value from the piezoelectric transducer after determination of the starting voltage value; and determining an operational temperature based on the operational voltage value {Wilburn, fig. 8, page 36, lines 18, 19, 25, 26}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relationship between tire pressure and tire temperature of Wilburn with the described invention of Hinojosa in order to determine tire temperature with output of a tire pressure sensor.
Regarding claim 14, which depends from claim 9, it is in the knowledge generally available to one of ordinary skill in the art that the piezoelectric transducer comprises a piezoelectric material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilizing a piezoelectric transducer that comprises a piezoelectric material with the described invention of Hinojosa in view of Wilburn in order to measure temperature with piezoelectric phenomenon.
the rotatable component is mounted to a vehicle body {a pressure sensor mounted on a wheel rim associated with a vehicle (paragraph [0026]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotatable component Hinojosa with the described invention of Hinojosa in order to determine tire temperature of rotatable components that belongs to a vehicle. 
Regarding claim 16, Hinojosa in view of Wilburn teaches that a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising: receiving a starting temperature associated with a rotatable component; receiving a starting voltage value from a piezoelectric transducer disposed along a circumference of the rotatable component, wherein the piezoelectric transducer is configured to generate a voltage based on a mechanical deformation of the piezoelectric transducer and wherein the piezoelectric transducer transforms the mechanical deformation into the voltage, receiving an operational voltage value from the piezoelectric transducer after collection of the starting voltage value; and determining an operational temperature based on the operational voltage value, the starting voltage value, and the starting temperature {(Hinojosa: fig. 2, paragraphs [0019], [0022])(Wilburn: fig. 8, page 36, lines 18, 19, 25, 26) (it is implied that Hinojosa’s control unit 140 includes a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations) (receiving starting temperature and determining operational temperature based on the 
	Hinojosa further discloses: wherein the rotatable component is coupled to a tire and the piezoelectric transducer is configured to capture a kinetic energy in response to a compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates {Hinojosa, fig. 2, paragraph [0019]}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relationship between tire pressure and tire temperature of Wilburn with the described invention of Hinojosa in order to starting and operational temperature of the rotatable component with output of a tire pressure sensor.
Regarding claim 17, which depends from claim 16, determining the operational temperature based on scaling the starting temperature based on the operational voltage value and the starting voltage value is in the knowledge generally available to one of ordinary skill in the art using the relationship between tire pressure and tire temperature of Wilburn. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilizing the relationship between tire pressure and tire temperature of Wilburn with the described invention of Hinojosa in view of Wilburn in order to calculate temperature from measured value of the piezoelectric transducer.
wherein the piezoelectric transducer is positioned between a bead area of the tire and the rotatable component, and wherein the piezoelectric transducer is configured to generate the voltage in response to a compressive force on the bead area as the rotatable component rotates {Hinojosa, fig. 2, paragraph [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piezoelectric transducer of Hinojosa with the described invention of Hinojosa in view of Wilburn in order to generate electricity using the deformation of the bead area of the tire.
Claims 4, 10-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Wilburn, and in further view of US 20170334290 A1 to Homsangpradit et al. (hereinafter, Homsangpradit).
Regarding claim 4, which depends from claim 1, Homsangpradit discloses that the at least one processor is disposed within a vehicle body to which the rotatable component is mounted {Homsangpradit: the monitoring system includes a controller and in communication with the tire sensor (paragraph [0005]), the controller 32 is positioned within a vehicle body, collects data from tire sensors, and generates alerts and shows them on display 30 (figs. 1, 2, paragraph [0018])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in vehicle body of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to facilitate data collection from four wheels of a car.
performing an action based on aggregated sensor data {Homsangpradit: the controller 32 collects data from tire sensors (aggregated sensor data), and generates alerts and shows them on display 30 (performing an action)(figs. 1, 2, paragraph [0018]}. Hinojosa in view of Wilburn teaches that the aggregated sensor data comprises the operational temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor data aggregation and action performing features of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to combine data from the sensor of each wheel.
Regarding claim 11, which depends from claim 9, Homsangpradit discloses that determining a probability of tire rupture based on the operational temperature {Homsangpradit: increase in friction may result in an increase in tire temperature (operational temperature) and a corresponding greater likelihood (probability) of tire rupture (paragraph [0016]), controller 32  determines a theoretical loading capacity of vehicle 10 based on signals generated by tire sensor(s) 28, and generates alerts (determining a probability of tire rupture)(paragraph [0018]), tire sensor 28 generates a signal indicative of temperature of the associated tire 16 (paragraph [0020])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tire rupture probability determination feature of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to predict tire rupture based on tire temperature.
producing an alert in response to the probability of tire rupture exceeding a threshold value {Homsangpradit: paragraph [0018]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tire rupture alert feature of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to predict and prevent tire rupture.
Regarding claim 18, which depends from claim 16, Homsangpradit further discloses that the operations further comprise: determining a historical operational temperature set based on the operational temperature collected over a period of time; and determining a probability of tire rupture based on the historical operational temperature set {Homsangpradit: maps including graphs (historical operational data) are stored in the memory of controller 32 and used during completion of the method, a second map relates the tire condition signals from tire sensor(s) 28 (paragraph [0023]), data from tire sensor includes operational temperature (paragraph [0020])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical operational temperature set feature               of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to determine tire rupture probability over historical tire temperature data.
Regarding claim 19, which depends from claim 16, Homsangpradit further discloses that the piezoelectric transducer is configured to send the operational voltage value to the processor via a wireless connection {Homsangpradit: tire sensor 28 includes a wireless 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless connection feature of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to facilitate connection between the tire sensors and the processor.
Regarding claim 20, which depends from claim 19, Homsangpradit further discloses that the wireless connection bypasses a vehicle bus {Homsangpradit: tire sensor 28 includes a wireless transducer, the tire condition signals are received by controller 32 for further processing (paragraph [0020])(wireless connection between powered tire sensor and the controller is considered to bypass a vehicle bus}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle bus bypass feature of Homsangpradit with the described invention of Hinojosa in view of Wilburn in order to simplify addition of tire sensors to a vehicle.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Wilburn and Homsangpradit, and in further view of Adaptive threshold for outlier detection on data streams by Clark et al., Proceedings - 2018 IEEE 5th International Conference on Data Science and Advanced Analytics, DSAA 2018 : 41-49. Institute of Electrical and Electronics Engineers Inc. (Jan 31, 2019) (hereinafter, Clark). 
Regarding claim 13, which depends from claim 12, Clark discloses determining an outlier value as the threshold value using a statistical model applied to sensor data {Clark: a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic threshold updating feature of Clark with the described invention of Hinojosa in view of Wilburn in order to set a reference for determining threshold.

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. It is well known in the art that generating voltage by transforming the mechanical deformation is a fundamental property of a piezoelectric transducer. The amendments do not provide patentable weight and 103 rejections are maintained for the amended claim set. The Applicant argued: “Applicant submits that Hinojosa's piezoelectric pressure sensor, which requires an external power source, does not and cannot "transform… mechanical deformation into the voltage [generated by the piezoelectric transducer]," as recited in the clarified independent claims 1, 9 and 16, as amended”. Whether an external power source is required or not is irrelevant to the invention claimed by claims 1, 9 and 16. The limitation, “to capture a kinetic energy in response to a compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates” is taught by Hinojosa .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661